DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (claims 34-43 and 50-58) in the reply filed on 06/30/2021 is acknowledged.
Claims 44-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-39, 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. (“Sonoda”, US 2014/0118256).

Regarding claim 38, Sonoda discloses a portable electronic device (100) including: 
a body (Sonoda: a housing 101, see fig. 1A and par. [0025]); 
a camera mounted to the body (Sonoda: see fig. 1A and par. [0025], wherein a camera 106 mounted to the housing 101); 
an orientation sensor for determining the orientation of the camera (Sonoda: see fig. 1B and pars. [0025], [0027], in which an orientation sensor 112 for determining the orientation of the camera 106); 
an actuator for actuating the camera when the camera is oriented in a predetermined activation orientation (Sonoda: see figs. 2A, 2B, 4 and pars. [0032], [0038], noted that a computing device 120 for actuating the camera when the camera is oriented in a predetermined activation orientation. More clearly, the Examiner broadly interprets when the orientation of the camera 106 with respect to the horizontal named orientation angle ∆ is greater than a threshold value for angle α, that means the orientation of the camera is in a predetermined activation orientation).

Regarding claim 39, Sonoda discloses a portable electronic device according to claim 38 wherein the camera is deactivated when the camera is oriented in a predetermined deactivation orientation (Sonoda: see fig. 4 and par. [0038], wherein the camera 106 is deactivated as in waiting period when camera 106 is oriented in a predetermined deactivation orientation as when orientation angle ∆ is not greater than the threshold value for angle α).

Regarding claim 50, Sonoda discloses a portable electronic device (100) including: 
a body (Sonoda: a housing 101, see fig. 1A and par. [0025]); 
a camera mounted to the body (Sonoda: see fig. 1A and par. [0025], wherein a camera 106 mounted to the housing 101); 
an orientation sensor for determining the orientation of the camera (Sonoda: see fig. 1A and par. [0025], wherein an orientation sensor 112 for determining the orientation of the camera 106); and 
an actuator for actuating or deactivating the camera according to predetermine activation criteria (Sonoda: see figs. 2A, 2B, 4 and par. [0038], wherein a computing device 120 for actuating or deactivating the camera 106 for actuating or deactivating the camera according to orientation angle ∆ greater than a threshold value for angle α or not).

Regarding claim 51, Sonoda discloses a portable electronic device according to claim 50 wherein the activation criteria includes facial recognition (Sonoda: see fig. 4 and pars. [0036]-[0038], wherein the activation criteria includes facial recognition to detect orientation of the camera for performing capturing image in activation mode).

Regarding claim 52, Sonoda discloses a portable electronic device (100) including: 
a body (Sonoda: a housing 101, see fig. 1A and par. [0025]); 
a camera mounted to the body (Sonoda: see fig. 1A and par. [0025], wherein a camera 106 mounted to the housing 101); 
a sensor for determining at least one activation or deactivation criterion (Sonoda: see fig. 1A and pars. [0025], [0027], [0038], wherein an orientation sensor 112 for determining the orientation of the camera 106 for activate camera to capture an image or in waiting period); and 
an actuator for actuating or deactivating the camera according to the activation or deactivation criteria (Sonoda: see figs. 2A, 2B, 4 and par. [0038], wherein a computing device 120 for actuating or deactivating the camera 106 according to orientation angle ∆ greater than a threshold value for angle α or not).

Regarding claim 53, Sonoda discloses the portable electronic device of claim 52 wherein the sensor is orientation sensor (Sonoda: see fig. 1, pars. [0025], [0027], wherein the sensor is orientation sensor 112).

Regarding claim 54, Sonoda discloses the portable electronic device of claim 53 wherein the criterion includes facial recognition (Sonoda: see fig. 4 and pars. [0036]-[0038], wherein the activation criteria includes facial recognition to detect orientation of the camera for performing capturing image in activation mode). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-35, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Ogasahara (US 2012/0188387).

Regarding claim 34, Sonoda discloses a camera including: 
a body (Sonoda: a housing 101, see fig. 1A and par. [0025]); 
	a camera for capturing an image (Sonoda: see fig. 1B and par. [0034], wherein a camera 106 captures an image);
a memory in communication with the camera (Sonoda: see fig. 1B and par. [0025], in which a memory 118 is in communication with the camera 106); 
an orientation sensor for determine the orientation of the camera with respect to the horizontal (Sonoda: see fig. 1B and pars. [0025], [0027], noted that an orientation sensor 112 for determining the orientation of the camera 106 with respect to the horizontal); and 
an actuator for automatically actuating the camera such that at least one image is captured and stored in the memory when the orientation of the lens with respect to the horizontal is equal (Sonoda: see figs.2A, 2B, 4 and pars. [0027], [0032], [0038], wherein a computing device 120 for automatically triggering the camera 106 to capture an image when the orientation of the camera 106 with respect to the horizontal named orientation angle ∆ is passes through  a threshold value for angle α).
Sonoda does not explicitly disclose that the camera includes a lens, an image sensor for receiving an optical image created by the light and converting the optical image to image information in the form of an electrical signal; and a memory for storing the image information.
However, Ogasahara teaches that the camera includes a lens, an image sensor for receiving an optical image created by the light and converting the optical image to image information in the form of an electrical signal; and a memory for storing the image information (Ogasahara: see fig. 1 and par. [0015], wherein the image pickup optical system 10 includes an image pickup optical system 10, an image sensor 11 for converting light taken in from the image pickup optical system 10 to signal charges and takes an image of the object image; a frame memory 14 retains images obtained by an image taking by the image sensor 11).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ogasahara with the system/method of primary reference to include a lens, an image sensor and a memory.
One would have been motivated to obtain and store image data.

Regarding claim 35, Sonoda in the combination with Ogasahara discloses the camera of claim 34 wherein upon actuation the camera captures a series of images in the form of a video (Sonoda: see pars. [0024], wherein the electronic display device 100 is a camcorder).

Regarding claim 58, claim 58 recites the similar subject matter as previously discussed in claim 34. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Ogasahara (US 2012/0188387) and further in view of Hwang et al. (“Hwang”, US 2015/0296145).

Regarding claim 36, Sonoda in the combination with Ogasahara discloses the camera of claim 35.
Sonoda in the combination with Ogasahara does not disclose including a microphone for capturing sound and converting the sound to sound information in the form of an electrical signal wherein the sound information is stored on the memory and associated with its respective image information.
However, Hwang teaches including a microphone for capturing sound and converting the sound to sound information in the form of an electrical signal wherein the sound information is stored on the memory and associated with its respective image information (Hwang: see fig. 1 and pars. [0035], [0041], wherein an electronic device 100 includes a mic in an audio processing module collects and/or outputs audio signals related to the operations of the electronic device 100 wherein audio signals are stored in the storage module 150 and associated with its respective image information such as guiding an activation of the camera module 170, guiding a collection of images by the camera module 170, guiding single view mode/multi-view mode…).

One would have been motivated to provide more flexibility for user in controlling the device by sound. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Ogasahara (US 2012/0188387) and further in view of Fujinawa et al. (“Fujinawa”, US 2012/0281101).

Regarding claim 37, Sonoda in the combination with Ogasahara discloses the camera of claim 34.
Sonoda in the combination with Ogasahara does not explicitly disclose including a shutter release for selectively allowing light to pass through to the image sensor wherein the actuator is in communication with and automatically actuates the shutter release.
However, Fujinawa teaches including a shutter release for selectively allowing light to pass through to the image sensor wherein the actuator is in communication with and automatically actuates the shutter release (Fujinawa: see par. [0191], wherein the CPU performs appropriate exposure to release button 23a automatically).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fujinawa with the system/method of primary references to include perform actuating a shutter release automatically. 
. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Seo et al. (“Seo”, US 2014/0378115).

Regarding claim 40, Sonoda discloses the portable electronic device according to claim 38.
Sonoda does not explicitly disclose that the activation orientation is between about 50 degrees and 63 degrees with reference to the horizontal.
On the other hand, Seo teaches that the activation orientation is between about 50 degrees and 63 degrees with reference to the horizontal (Seo: see fig. 11 and pars. [0160]-[0162], noted that the controller activates the camera 121 when the mobile terminal 100 is in the first state ST1 which is 900. Based par. [0141] of the specification, the term “about” is refer to quantities that vary by 30%, therefore 900 -30%*900=630. Clearly, the controller activates the camera 121 when the mobile terminal 100 is 630 with reference to the horizontal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of primary reference to include a range for activation orientation. 
One would have been motivated to provide a range for camera to know when the camera is activate or not. 

Regarding claim 41, Sonoda discloses the portable electronic device according to claim 40.

On the other hand, Seo teaches that the deactivation orientation is between about 60 degrees and 64 degrees with reference to the horizontal (Seo: see fig. 11 and pars. [0160]-[0162], in which the controller deactivate the camera 121 when the mobile terminal 100 is in second state ST2 through ST4, ST2 is estimated as 600 which is 600-30%*600=180 as in the activation range ST2-ST4. The examiner using the same reason as in claim 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Seo with the system/method of primary reference to include a range for deactivation orientation. 
One would have been motivated to provide a range for camera to know when the camera is deactivate or not. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Seo et al. (“Seo”, US 2014/0378115) and further in view of Hojo (US 2014/0300932).

Regarding claim 42, Sonoda in the combination with Seo discloses the portable electronic device according to claim 41.
Sonoda in the combination with Seo does explicitly disclose that upon deactivation the user is provided with options to save the photo and/or video.
Hojo in pars. [0055].
Therefore, it would have been obvious to one of ordinary skill in the art to have that feature, thereby performing desired operation prior the device is shifted to the power saving mode. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Seo et al. (“Seo”, US 2014/0378115), Hojo (US 2014/0300932) and further in view of Lindley et al. (“Lindley”, US 2014/0111427).

Regarding claim 43, Sonoda in the combination with Seo and Hojo discloses the portable electronic device according to claim 42.
 Sonoda in the combination with Seo and Hojo does not disclose that the user can select, without touching the user interface, one option as zoom.
However, Lindley teaches that the user can select, without touching the user interface, one option as zoom (Lindley: see fig. 7 and par. [0055], wherein the user can use voice command to zoomed out image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lindley with the system/method of primary references to include zoom function based on reading of a sensor.
One would have been motivated to display zoomed out image by voice command (Lindley: see par. [0055])
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Lindley et al. (“Lindley”, US 2014/0111427).

Regarding claim 55, Sonoda discloses the portable electronic device of claim 54.
Sonoda does not disclose that a user can control predetermine device controls without touching the user interface by way of the one or more sensor readings, the controls including zoom.
On the other hand, Lindley teaches that a user can control predetermine device controls without touching the user interface by way of the one or more sensor readings, the control including zoom (Lindley: see fig. 7 and par. [0055], wherein a user can control predetermine device controls by voice command by way of the sensor reading an image to produce a zoomed out image, the controls including zooming out).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lindley with the system/method of primary reference to include zoomed out function based on reading of a sensor.
One would have been motivated to display zoomed out image by voice command (Lindley: see par. [0055]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (“Sonoda”, US 2014/0118256) in view of Lindley et al. (“Lindley”, US 2014/0111427) and further in view of Morse et al. (US 2007/0291404).

Regarding claim 56, Sonoda in the combination with Lindley discloses the portable electronic device of claim 55.
Lindley further teaches that the controls are controlled by way of one or more of the sensor readings (Lindley: see par. [0055], wherein the controls are controlled by reading of image sensor to produce zoomed out image to display).
The motivation is the same as that of claim 55 above. 
Sonoda in the combination with Lindley does not explicitly disclose the controls is provided to the user once the camera is deactivated.
However, Morse teaches that the controls is provided to the user once the camera is deactivated (Morse: see par. [0012], the voice command is performed in a fixed time period before it returns to a sleep mode).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Morse with the system/method of primary references to include that the controls is provided to the user once the camera is deactivated.
One would have been motivated to reduce power consumption when the device is not in use. 

Allowable Subject Matter
Claims 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.